Citation Nr: 0739085	
Decision Date: 12/12/07    Archive Date: 12/19/07	

DOCKET NO.  06-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for the residuals of 
thyroid cancer, status post total thyroidectomy, claimed on 
the basis of exposure to "ionizing" radiation from radar 
equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to December 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDING OF FACT

Thyroid cancer is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service, including any claimed exposure to ionizing 
radiation.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at a hearing before the undersigned Veterans Law 
Judge in August 2007, as well as his service medical records, 
Internet articles, a military picture, and both VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for the 
residuals of thyroid cancer.  In pertinent part, it is argued 
that the veteran's thyroid cancer was in some way the result 
of exposure to "ionizing" radiation from radar equipment in 
service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a malignancy, such as 
thyroid cancer, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may also be granted for the following 
diseases where the veteran was exposed to any source of 
ionizing radiation:  all forms of leukemia, except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, prostate cancer, any other 
cancer, and lymphomas other than Hodgkin's disease.  Bone 
cancer must become manifest within 30 years after exposure, 
leukemia may become manifest at any time after exposure, and 
posterior subcapsular cataracts must become manifest six 
months or more after exposure.  Other listed diseases must 
become manifest five years or more after exposure.  Other 
claimed diseases may be considered radiogenic if supported by 
competent scientific or medical evidence.  38 U.S.C.A. 
§§ 501, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.311 (2007).

In summary, service connection for disability that is claimed 
to be attributable to exposure to ionizing radiation during 
service can be demonstrated by several different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive 
service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) is warranted for certain diseases present in 
"radiation-exposed veterans."  Second, a "radiogenic 
disease" may be service-connected on a direct basis after 
specified developmental procedures are conducted under the 
framework of 38 C.F.R. § 3.311.  Third, even if the claimed 
disability is not listed as a presumptive disease under 38 
C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. 
§ 3.311, direct service connection must still be considered 
by way of in-service incurrence or aggravation therein, 
including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of thyroid cancer.  At the time of Physical 
Evaluation Board proceedings during the months of September 
and October 1967, there was no indication of the presence of 
any disorder of the veteran's thyroid gland.  Nor was any 
pertinent diagnosis noted.

A VA general medical examination conducted in February 1968, 
shortly following the veteran's discharge from service, was 
similarly negative for evidence of thyroid cancer.  Not until 
1998, more than 30 years following the veteran's discharge 
from service, did he receive a diagnosis of papillary thyroid 
carcinoma which had metastasized to a number of local lymph 
nodes.  Significantly, at the time of that diagnosis, there 
was no indication that the veteran's thyroid cancer was in 
any way related to his period of active military service, 
including exposure during that service to "ionizing" 
radiation.  See VA and non-VA treatment reports dated from 
1999-2005.  Moreover, following a VA medical examination in 
October 2005, the examiner was of the opinion that it was 
"less likely than not" that the veteran's military occupation 
as a radar operator had contributed in any way to his thyroid 
cancer.  In reaching this determination, the examiner 
reviewed records provided by the veteran, the veteran's 
narrative history, and clinical findings resulting from a 
physical examination.  The October 2005 opinion is also 
consistent with the other objective evidence of record.  
Thus, it is of great probative value.

The veteran has argued that his postservice thyroid cancer 
was, in fact, the result of exposure to "ionizing" radiation 
while an operator of radar equipment during his period of 
active service.  However, the United States Court of Appeals 
for Veterans Claims (Court) has taken judicial notice of the 
fact that radar equipment emits microwave-type, and not 
ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 
69, 71-72 (1997) (citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  Accordingly, radar, 
which is to say, nonionizing, exposure is not the type of 
radiation exposure contemplated by VA regulations found at 
38 C.F.R. § 3.309 and 3.311 (2007).

The Board does not dispute the fact that, for a portion of 
the veteran's service, he served onboard the USS Ticonderoga, 
an aircraft carrier off the coast of the Republic of Vietnam.  
Nor is it disputed that, during the veteran's service onboard 
that vessel, he operated certain radar equipment.  
Nonetheless, the fact remains that, absent demonstrated 
evidence of exposure to ionizing radiation, service 
connection for thyroid cancer on a presumptive basis premised 
on such exposure may not be granted.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony presented at a 
hearing before the undersigned Veterans Law Judge in August 
2007, as well as the Internet articles and photograph of the 
veteran.  The veteran's hearing testimony, while informative, 
is regrettably not probative when taken in conjunction with 
the entire evidence presently on file.  The Board does not 
doubt the sincerity of the veteran's testimony.  Such 
testimony, however, in and of itself, does not provide a 
persuasive basis for a grant of the benefit sought in light 
of the evidence as a whole.  

Additionally, the Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  
Such is not present in this case however.  The evidence 
submitted by the veteran is very general and is not 
accompanied by the opinion of any medical expert.  Rather it 
is accompanied solely by statements from the veteran, who as 
a layperson, is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the reasoning above, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  The appeal is denied.

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by July and September 2005 letters.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession pertaining 
to his claim.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification by VCAA letter is not 
prejudicial in this case.  As noted above, the veteran's 
appeal has been denied; thus, any additional questions 
regarding a disability rating and an effective date are now 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA and private treatment records, and VA and 
private examination reports.  The veteran also appeared at a 
hearing before the undersigned Veterans Law Judge in August 
2007.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the residuals of thyroid cancer, 
status post total thyroidectomy, claimed on the basis of 
exposure to "ionizing" radiation from radar equipment, is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


